DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's present claims recite a first and second spring in the spring device. However it is understood that a second embodiment with only one spring with two portion of different capability exists in the application. However, as the claims as presented recite a first and second spring, which is different than the original claims, and those as considered overseas, it is understood that this was an intentional change to focus on one embodiment, as such this would be considered an election by original presentation to the embodiment with two springs.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10,18 recite “a housing” and then later recite “a housing part” where it is unclear if the housing part is meant to be part of the “a housing”, as the design appears to place the “a housing part” as part of a separate housing for the valve seat.
Claim 10,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10,18 recite “a spring device, and then later disclose that the closure element is pressed by “a spring device” where it is unclear if this is meant to be the same “the
Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 merely recites limitations present in claim 10 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites a first and second spring where Claim 16 attempts to recite only a single spring. Claim 16 attempts to alter the limitations of Claim 10 and is therefore indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13,17-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20150047343 to McConville.
As to claim 10, McConville discloses A valve for blocking and releasing a flow path (Fig 3, Fig 7), comprising: an electromagnetic actuator unit (222); an armature configured to be moved axially by the electromagnetic actuator unit (206); a closure element connected to the armature and configured to block and release a flow path (204); a housing (202) that receives at least the armature and a first axial end of the closure element connected to the armature (Fig 7); a spring device comprising: at least one first spring (712 as shown Fig 7) that can be compressed at a first spring rate starting from a fully closed position of the valve up to a partially open intermediate position of the valve (Fig 3); and a second spring that can be compressed at a second spring (710 as shown Fig 7) rate starting from a partially open intermediate position of the valve up to a fully open position of the valve (Fig 3), wherein the first spring rate differs from the second spring rate (Par 0022); and a housing part that forms a valve seat and against which a second axial end of the closure element is pressed by a spring device in a closed position of the valve (Fig 3, 310); (Alternatively the embodiment of Figure 8, with 810 is second spring and 812 is first spring).
As to claim 11, McConville discloses the second spring rate (710) is greater than the first spring rate (712; Par 0022).
As to claim 12, McConville discloses the spring device has at least the at least one first spring which is compressible at the first spring rate, and the second spring which is compressible at the second spring rate (710,712,Par 
As to claim 13, McConville discloses the at least one first spring and the second spring are arranged coaxially (Fig 3,Fig 7) (Alternatively the embodiment of Figure 8, with 810 is second spring and 812 is first spring)..
As to claim 17, McConville discloses the electromagnetic actuator unit is configured to exert either a first force F, or a second force F2 on the armature, wherein F1 is not equal to F2 (First force is down force to Close Fig 3a, second is second force Up to open 3b, where forces would be inherently different based on counter spring force requirement; Par 0022).
As to claim 18, McConville discloses a turbocharger device (162/164) comprising: an intake side with a compressor (162); and a turbine side with a turbine (164); a bypass line to the compressor is provided on the intake side (via 158); a valve is arranged in the bypass line configured to release or block the bypass line (158) comprising: an electromagnetic actuator unit (222); an armature configured to be moved axially by the electromagnetic actuator unit (206); a closure element connected to the armature and configured to block and release a flow path (204); a housing (202) that receives at least the armature and a first axial end of the closure element connected to the armature (Fig 7); a spring device comprising: at least one first spring (710 as shown Fig 7) that can be compressed at a first spring rate starting from a fully closed position of the valve up to a partially open intermediate position of the valve (Fig 3); and a second spring that can be compressed at a second spring (712 as shown Fig 7) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20150047343 to McConville as applied to claim 13 above.
As to claim 14, McConville discloses substantially all the limitations of the claim(s) except for the second spring has a smaller diameter than the at least In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746